PUBLISHED


UNITED STATES COURT OF APPEALS
              FOR THE FOURTH CIRCUIT


GEORGIA PACIFIC CONSUMER                
PRODUCTS, LP,
                Plaintiff-Appellant,
               and
GEORGIA-PACIFIC CORPORATION,
                           Plaintiff,
                v.
VON DREHLE CORPORATION, a North
Carolina corporation,                       No. 12-1444
               Defendant-Appellee,
               and
CAROLINA JANITORIAL &
MAINTENANCE SUPPLY, a North
Carolina corporation,
                        Defendant,
MYERS SUPPLY, INCORPORATED,
             Intervenor/Defendant.
                                        
        Appeal from the United States District Court
   for the Eastern District of North Carolina, at Raleigh.
            Terrence W. Boyle, District Judge.
                    (5:05-cv-00478-BO)

                  Argued: February 1, 2013

                  Decided: March 14, 2013
2      GEORGIA PACIFIC CONSUMER v.   VON   DREHLE CORP.
 Before GREGORY and KEENAN, Circuit Judges, and
Robert E. PAYNE, Senior United States District Judge for
 the Eastern District of Virginia, sitting by designation.



Vacated and remanded by published opinion. Judge Keenan
wrote the opinion, in which Judge Gregory and Senior Judge
Payne joined.


                       COUNSEL

ARGUED: Miguel A. Estrada, GIBSON, DUNN & CRUT-
CHER, LLP, Washington, D.C., for Appellant. Michael Paul
Thomas, PATRICK HARPER & DIXON, LLP, Hickory,
North Carolina, for Appellee. ON BRIEF: Stephen P. Demm,
John Gary Maynard, III, George P. Sibley, III, HUNTON &
WILLIAMS LLP, Richmond, Virginia; Jonathan C. Bond,
GIBSON, DUNN & CRUTCHER, LLP, Washington, D.C.;
W. Kyle Carpenter, WOOLF, MCCLANE, BRIGHT,
ALLEN & CARPENTER, Knoxville, Tennessee, for Appel-
lant. Susan W. Matthews, PATRICK HARPER & DIXON,
LLP, Hickory, North Carolina; Albert P. Allan, ALLAN IP
LITIGATION, Charlotte, North Carolina; Stephen L. Curry,
Little Rock, Arkansas, for Appellee.


                        OPINION

BARBARA MILANO KEENAN, Circuit Judge:

  In our previous consideration of this trademark infringe-
ment dispute between plaintiff Georgia-Pacific Consumer
Products, LP (Georgia-Pacific) and von Drehle Corporation
(von Drehle), we vacated the district court’s award of sum-
mary judgment in von Drehle’s favor, and remanded the case
        GEORGIA PACIFIC CONSUMER v.   VON   DREHLE CORP.      3
for a jury determination whether von Drehle was liable for
contributory trademark infringement. Georgia Pacific Con-
sumer Prods., LP v. Von Drehle Corp., 618 F.3d 441 (4th Cir.
2010). More than three months after we issued that decision,
von Drehle sought for the first time to amend its answer to
include the affirmative defenses of claim preclusion and issue
preclusion (the preclusion defenses). These defenses were
based on the purportedly preclusive effect of a judgment in
favor of one of von Drehle’s distributors, which was entered
by a federal district court in Arkansas a few weeks before the
district court’s summary judgment determination that we
vacated in the earlier appeal.

   The district court initially denied von Drehle’s request to
amend its pleadings to assert the preclusion defenses, finding
that the request was untimely and was prejudicial to Georgia-
Pacific. The matter proceeded to a jury trial, resulting in a
verdict in Georgia-Pacific’s favor. Thereafter, the district
court issued an order vacating the jury verdict and awarding
judgment in von Drehle’s favor, relying on the preclusion
defenses arising from the Arkansas case that the district court
earlier had rejected. Georgia-Pacific Consumer Prods. LP v.
Von Drehle Corp., 856 F. Supp. 2d 750 (E.D.N.C. 2012).
Georgia-Pacific appeals from the district court’s judgment in
favor of von Drehle.

   Upon our review, we hold that the district court erred in
vacating the jury verdict and in awarding judgment in von
Drehle’s favor. We reach this decision because: (1) von
Drehle waived the preclusion defenses by failing to assert
them in a timely manner; and (2) the district court erred in
alternatively considering the preclusion defenses sua sponte.
Accordingly, we vacate the district court’s award of judgment
in von Drehle’s favor, and we remand the case to the district
court with instructions to reinstate the jury’s verdict in favor
of Georgia-Pacific.
4        GEORGIA PACIFIC CONSUMER v.      VON   DREHLE CORP.
                                  I.

                                  A.

   The facts underlying this dispute are discussed in detail in
our previous adjudication of this case. See 618 F.3d at 444-48.
Georgia-Pacific is a manufacturer of numerous commercial
products, including paper towels and dispensers designed for
use in the home and in business retail and "hospitality" set-
tings. In the early 2000s, Georgia-Pacific manufactured and
began marketing a "touchless" paper towel dispenser (the GP
dispenser) under the "enMotion" product line. The GP dis-
penser was different in size and dimensions from competing
dispensers, and Georgia-Pacific developed high-quality paper
towels with a fabric-like feel (the GP paper towels), which
were designed specifically for use in the GP dispensers. The
leases for the dispensers between Georgia-Pacific and its dis-
tributors, and the subleases that the distributors were required
to enter into with "end-user" customers such as hotels and res-
taurants, both stipulated that only the GP paper towels were
to be used in the GP dispensers. Id. at 444-47.

   Soon after the GP dispensers entered the marketplace, von
Drehle, a smaller competitor of Georgia-Pacific, developed a
line of paper towels (the von Drehle paper towels) that were
designed for use in the GP dispensers. The von Drehle paper
towels were inferior in quality to the GP paper towels, but von
Drehle and its distributors marketed the von Drehle paper
towels as a cheaper alternative for use in the GP dispensers,
a practice known in the industry as "stuffing." Id. at 447-48.

   In July 2005, Georgia-Pacific filed a complaint against von
Drehle in the United States District Court for the Eastern Dis-
trict of North Carolina, alleging, among other things, contrib-
utory trademark infringement in violation of Section 32 of the
Lanham Act, 15 U.S.C. § 1114(1).1 During the pendency of
    1
   Georgia-Pacific alleged several additional claims, including: unfair
competition in violation of § 43(a) of the Lanham Act, 15 U.S.C.
         GEORGIA PACIFIC CONSUMER v.       VON   DREHLE CORP.           5
this litigation with von Drehle, Georgia-Pacific filed separate
complaints in several other federal district courts against vari-
ous distributors of von Drehle’s paper towels, including: (1)
a complaint in the Western District of Arkansas (the Arkansas
court) filed in September 2008 against Myers Supply, Inc.
(the Myers case); (2) a complaint in the Northern District of
Ohio filed in May 2009 against Four-U-Packaging, Inc. (the
Four-U case); and (3) a complaint, also filed in May 2009, in
the Southern District of Ohio against Superior Janitor Supply,
Inc. (the Superior case). In these complaints, Georgia-Pacific
raised, among other claims, a claim for contributory trade-
mark infringement based on these distributors’ acts of market-
ing and selling the von Drehle paper towels for use in the GP
dispensers.

   In March 2008, the district court in the present case denied
Georgia-Pacific’s and von Drehle’s cross-motions for sum-
mary judgment. In April 2009, however, the district court held
a hearing during which the court informed the parties that it
was reconsidering, sua sponte, von Drehle’s motion for sum-
mary judgment. On August 14, 2009, the court entered an
order granting summary judgment in von Drehle’s favor on
the contributory trademark infringement claim. 645 F. Supp.
2d 532 (E.D.N.C. 2009).

   In its summary judgment decision, the district court con-
cluded that Georgia-Pacific failed to adduce sufficient facts to
allow a jury to find that von Drehle’s sale of its paper towels
for use in the GP dispensers caused consumer confusion
regarding the identity of the towel manufacturer. Id. at 536-

§ 1125(a); unfair competition in violation of North Carolina common law;
and tortious interference with contractual relationships in violation of
North Carolina common law. von Drehle filed a counterclaim asserting a
violation of the North Carolina Unfair and Deceptive Trade Practices Act,
N.C. Gen. Stat. § 75–1.1. The only claim at issue during the trial was the
contributory trademark infringement claim, and none of the additional
claims are at issue in the present appeal.
6         GEORGIA PACIFIC CONSUMER v.         VON   DREHLE CORP.
37. The court also found that Georgia-Pacific incorrectly
focused on the actual users of the towels in the GP dispensers
as the relevant class of persons in the "likelihood of confu-
sion" analysis. Id. at 537. The court held that, instead, the rel-
evant class of consumers in such an analysis was the business
owners who purchased the paper towels for use by their
patrons. Id.

   On appeal, in an opinion issued on August 10, 2010, we
vacated the district court’s award of summary judgment in
favor of von Drehle on the contributory trademark infringe-
ment claim, and remanded the matter for further proceedings
consistent with our decision. 618 F.3d 441. We concluded that
"the district court erred in limiting its likelihood of confusion
inquiry to distributors who purchased [the von Drehle paper
towels] and their respective end-user customers," and that the
likelihood of confusion inquiry could take into account confu-
sion among the non-purchasing public, such as restroom
users. Id. at 453. We further concluded that Georgia-Pacific
"proffered sufficient evidence for a reasonable jury to find [a]
likelihood of confusion among restroom visitors as to the
source of the paper toweling being dispensed from [the GP
dispensers] when such dispensers are stuffed with" the von
Drehle paper towels. Id. at 454. Accordingly, we held that
Georgia-Pacific had satisfied its burden at the summary judg-
ment stage to allow a jury to make the ultimate determination
whether von Drehle was liable for contributory trademark
infringement.2 Id. at 455.
    2
    "Because [Georgia-Pacific] has proffered sufficient evidence, viewed
in the light most favorable to [Georgia-Pacific], for a reasonable jury to
find, by a preponderance of the evidence, in favor of [Georgia-Pacific]
with respect to each element of [Georgia-Pacific’s] contributory trademark
infringement . . . claim[ ] under the Lanham Act . . . , we vacate the district
court’s grant of summary judgment in favor of [von Drehle] . . . and
remand for further proceedings consistent with this opinion." 618 F.3d at
455.
          GEORGIA PACIFIC CONSUMER v.         VON   DREHLE CORP.            7
                                     B.

   On November 19, 2010, more than three months after we
issued our opinion vacating the district court’s summary judg-
ment order, and more than two months after our mandate was
issued,3 von Drehle sought for the first time to amend its
answer to assert the affirmative defenses of claim preclusion
and issue preclusion.4 The defenses were based on the pur-
ported preclusive effect of the Myers judgment entered in July
2009. See Georgia-Pacific Consumer Prod. LP v. Myers Sup-
ply, Inc., No. 6:08–cv–6086, 2009 WL 2192721 (W.D. Ark.
July 23, 2009) (the Myers decision or the Myers judgment),
aff’d, 621 F.3d 771 (8th Cir. 2010). The district court in
Myers found in the defendant distributor’s favor, concluding
that Georgia-Pacific failed to demonstrate that the defendant
distributor’s "stuffing" of the von Drehle paper towels in the
GP dispensers created a likelihood of confusion.5 2009 WL
2192721, at *6-8. Notably, von Drehle’s trial counsel in the
present matter attended the Myers bench trial, and immedi-
ately thereafter was made aware of the Arkansas court’s judg-
ment.

   In total, more than 480 days elapsed between the Arkansas
court’s decision in Myers and von Drehle’s initial attempt in
the district court to assert the preclusion defenses based on the
Myers holding. As noted above, the district court in the pres-
ent case initially denied von Drehle’s motion to amend its
  3
     The mandate of this Court was issued on September 16, 2010.
  4
     Although we refer to these defenses as "claim preclusion" and "issue
preclusion" in this opinion, courts often refer to such defenses as "res judi-
cata" and "collateral estoppel," respectively.
   5
     In contrast to our decision in the initial appeal of this case, the court
in Myers found that the relevant focus for the likelihood of confusion anal-
ysis was the business purchasers of the paper towels, rather than the rest-
room patrons who actually used them. 2009 WL 2192721, at *6.
Additionally, we observe that the court in Myers was examining Georgia-
Pacific’s claim in the context of the local Arkansas market served by that
defendant distributor.
8          GEORGIA PACIFIC CONSUMER v.     VON   DREHLE CORP.
answer and affirmative defenses on the basis that the motion
was untimely.6 In that initial order in March 2011, the district
court noted that the "Arkansas decision [in Myers was] issued
16 months before the filing of [von Drehle’s] motion" to
amend, and that von Drehle had not raised the preclusion
defenses in the earlier appeal before this Court. The district
court further stated in the order that:

        von Drehle has unduly delayed in amending its
        Answer. Although von Drehle was not a party to the
        Arkansas case, two of von Drehle’s attorneys
        [attended] the trial and knew about the court’s deci-
        sion. Up until now, von Drehle has never requested
        that this [c]ourt, or the Fourth Circuit, stay or dis-
        miss this case for issue or claim preclusion. To the
        contrary, von Drehle continued to pursue its counter-
        claim up to the Fourth Circuit for a year after the
        Arkansas decision. Similarly, von Drehle has had 16
        months to ‘clarify’ its other defenses in the wake of
        the [Myers decision]. von Drehle has provided no
        justifiable reason for its delay, and its argument that
        no significant time has passed is unpersuasive.

        Alternatively, these amendments would prejudice
        GP. In the 16 months between the Arkansas decision
        and von Drehle’s motion, GP has expended consid-
        erable time, energy, and resources litigating this
        case. This matter is finally ready for trial. All this
        effort, not to mention the efforts of this Court and
        that of the Fourth Circuit, could have been avoided
        if von Drehle had amended its defenses to include
        claim and issue preclusion back in 2009. von Drehle
        cannot now be rewarded after it wasted the time and
        money of GP and the justice system. For the same
    6
   von Drehle filed a motion to dismiss Georgia-Pacific’s complaint along
with von Drehle’s motion to amend its pleadings. The district court denied
both motions.
          GEORGIA PACIFIC CONSUMER v.        VON   DREHLE CORP.            9
      reasons, von Drehle cannot now ‘clarify’ its defenses
      based on the Arkansas decision [in Myers].

(Emphasis added) (citations and internal quotation marks
omitted). von Drehle later filed a motion asking that the dis-
trict court reconsider its decision, which the court also denied.

   In November 2011, about two months before the scheduled
trial date, von Drehle again filed a motion to amend its answer
to include the preclusion defenses, and a motion for summary
judgment based on those defenses. von Drehle asserted that
consideration of the preclusion defenses was proper because
the Northern District of Ohio in the Four-U case had issued
a decision four days earlier, holding that Georgia-Pacific’s
claims against that defendant distributor were precluded based
on the Myers judgment.7 See Georgia-Pacific Consumer
Prods. LP v. Four-U-Packaging, Inc., 821 F. Supp. 2d 948
(N.D. Ohio 2011) (the Four-U decision). The district court
did not rule on von Drehle’s motions before trial.

   After more than six years of litigation, a jury trial began in
the district court on January 4, 2012. At the conclusion of a
three-day trial, the jury issued a verdict in Georgia-Pacific’s
favor, finding that von Drehle had infringed on Georgia-
Pacific’s valid trademark, and awarded Georgia-Pacific dam-
  7
    Notably, as discussed later in this opinion, the defendant distributor in
Four-U timely raised its preclusion defense by asserting that defense about
ten days after the Myers judgment was issued. The Northern District of
Ohio’s decision in Four-U was based solely on the defendant’s preclusion
argument, rather than on an independent examination of the evidence. See
821 F. Supp. 2d at 952-55. We also observe that in September 2011, a dis-
trict court in the Southern District of Ohio issued its decision holding that
Myers did not have preclusive effect with respect to the Superior case.
That court concluded that the differences between the Superior case and
Myers, including the intent of the respective defendants, the continuing
expansion of the enMotion product line, and the geographic locations in
which the paper towels were used, rendered preclusion inapplicable.
Georgia-Pacific Consumer Prods. LP v. Superior Janitor Supply, Inc., No.
1:09cv323, 2011 WL 4002563, at *3-4 (S.D. Ohio Sept. 8, 2011).
10      GEORGIA PACIFIC CONSUMER v.   VON   DREHLE CORP.
ages in the amount of $791,431. The district court entered
judgment in accordance with the jury verdict.

   von Drehle filed a post-trial motion renewing its request for
judgment as a matter of law, and an additional motion seeking
to supplement its answer to include the preclusion defenses.
In a reversal of its previous orders addressing the same issue,
the district court allowed von Drehle to assert claim preclu-
sion and issue preclusion as affirmative defenses, and entered
judgment as a matter of law in von Drehle’s favor based on
those defenses, thereby vacating the judgment in favor of
Georgia-Pacific. 856 F. Supp. 2d at 757.

   In a memorandum opinion accompanying its final judg-
ment order, the district court stated that it agreed to consider
the preclusion defenses because von Drehle timely brought
the Four-U decision to the court’s attention. 856 F. Supp. 2d
at 755. The district court stated that, in the alternative, it
would consider the preclusion defenses sua sponte. Id.

   Comparing the issues then before the district court with the
issues decided by the Arkansas court in Myers, the district
court held that Georgia-Pacific’s claims were barred under
both the doctrine of claim preclusion and the doctrine of issue
preclusion. 856 F. Supp. 2d at 756-57. Although the district
court made passing mention of the Four-U decision, the
court’s substantive analysis focused on the judgment in the
Myers case and whether that case precluded Georgia-Pacific’s
claims in the present matter. See 856 F. Supp. 2d at 757
("[T]he Court finds that a preclusion defense based on the
earlier judgment entered in the Western District of Arkansas,
which was affirmed by the Eighth Circuit Court of Appeals
and held to be preclusive in the Northern District of Ohio, is
justified.") (emphasis added). After the district court entered
judgment in von Drehle’s favor, Georgia-Pacific timely filed
a notice of appeal.
        GEORGIA PACIFIC CONSUMER v.    VON   DREHLE CORP.       11
                                II.

                                A.

   Georgia-Pacific argues that von Drehle waived the preclu-
sion defenses by failing to assert them in a timely manner, and
that the district court abused its discretion by considering
those defenses. We review a district court’s decision to grant
or deny a party leave to amend its pleadings under an abuse-
of-discretion standard. Edwards v. City of Goldsboro, 178
F.3d 231, 242 (4th Cir. 1999); see also Laber v. Harvey, 438
F.3d 404, 428 (4th Cir. 2006) (en banc). Among other circum-
stances, a district court abuses its discretion when it acts in an
"arbitrary manner" or relies on an erroneous principle of law.
United States v. Nicholson, 676 F.3d 376, 383 (4th Cir. 2012).

   Under Rule 8(c)(1) of the Federal Rules of Civil Procedure,
the defenses of claim preclusion and issue preclusion are
affirmative defenses that must be pleaded. Blonder-Tongue
Labs., Inc. v. Univ. of Ill. Found., 402 U.S. 313, 350 (1971)
(citing Fed. R. Civ. P. 8(c)). A party may be held to have
waived such preclusion defenses when that party has not
properly and timely asserted them. See Arizona v. California,
530 U.S. 392, 410 (2000) ("[R]es judicata [is] an affirmative
defense [that is] ordinarily lost if not timely raised."); see also
Mun. Resale Serv. Customers v. FERC, 43 F.3d 1046, 1052
n.4 (6th Cir. 1995) ("Res judicata and collateral estoppel are
affirmative defenses which are waived if not timely
asserted.").

   Even when a preclusion defense is not available at the out-
set of a case, a party may waive such a defense arising during
the course of litigation by waiting too long to assert the
defense after it becomes available. See Arizona, 530 U.S. at
413 (holding that party could not raise preclusion as a defense
when party could have raised the defense earlier in the pro-
ceedings but did not, "despite ample opportunity and cause to
do so"); Davignon v. Clemmey, 322 F.3d 1, 15 (1st Cir. 2003)
12        GEORGIA PACIFIC CONSUMER v.        VON   DREHLE CORP.
(holding that district court abused its discretion by allowing
defendant to assert preclusion defense "at the eleventh hour");
Aetna Cas. & Sur. Co. v. Gen. Dynamics Corp., 968 F.2d 707,
711 (8th Cir. 1992) (holding that preclusion defense which
was not available at the outset of litigation had to be "raised
at the first reasonable opportunity after the rendering of the
decision having the preclusive effect"); Home Depot, Inc. v.
Guste, 773 F.2d 616, 620 n.4 (5th Cir. 1985) ("Even if it is
not practicable to raise [preclusion as an affirmative defense]
in the pleadings, the party wishing to raise the defense is
obliged to assert it at the earliest moment practicable.");
Evans v. Syracuse City Sch. Dist., 704 F.2d 44, 47 (2d Cir.
1983) ("[T]he party wishing to raise [preclusion as a] defense
is obliged to plead [it] at the earliest possible moment.") (cita-
tion omitted).

   Upon consideration of the parties’ arguments, we agree
with Georgia-Pacific that von Drehle’s failure to timely assert
the preclusion defenses based on the Myers judgment effected
a waiver of those defenses.8 Manifestly, the facts and dates
recited above show that von Drehle did not raise its preclusion
defenses "at the first reasonable opportunity," Aetna, 968 F.2d
at 711, much less at the "earliest possible moment," Evans,
704 F.2d at 47; Home Depot, 773 F.2d at 620 n.4.

    Instead, von Drehle allowed three significant periods in the
litigation to conclude before first seeking to assert the preclu-
sion defenses. These three periods included: (1) the twenty-
  8
    The Myers judgment became final for preclusion purposes upon its
issuance. See Federated Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 398-99
(1981) ("final judgment" required for application of res judicata). The fact
that Georgia-Pacific filed a notice of appeal in that case did not change the
operative date that the Myers decision became a "final judgment." See,
e.g., Smith v. SEC, 129 F.3d 356, 362 n.7 (6th Cir. 1997) (en banc) ("The
fact that Smith has an appeal of that judgment pending does not deprive
the judgment of res judicata effect."); Amcast Indus. Corp. v. Detrex
Corp., 45 F.3d 155, 158 (7th Cir. 1995) ("a final judgment is res judicata
even if it is still appealable").
          GEORGIA PACIFIC CONSUMER v.         VON   DREHLE CORP.            13
two days that elapsed between the Myers decision and the dis-
trict court’s award of summary judgment in August 2009; (2)
the twelve-month period that this Court retained jurisdiction
over this matter in the initial appeal, during which von Drehle
could have argued that the Myers decision provided an alter-
native basis for affirmance of the district court’s summary
judgment decision;9 and (3) the three-month period that
elapsed between the issuance of our opinion vacating the dis-
trict court’s judgment and the motion filed by von Drehle in
November 2010 seeking leave to amend its pleadings.

   As the district court duly noted in its initial ruling in March
2011, von Drehle’s request was untimely because: (1) von
Drehle’s counsel had immediate knowledge of the Myers
decision; (2) von Drehle failed to provide a valid reason for
its delay; (3) von Drehle’s inaction caused Georgia-Pacific to
expend "considerable time, energy, and resources" litigating
this matter; and (4) after several years of litigation in the dis-
trict court and this Court, the case was ready for trial. Despite
this ruling, after the jury’s verdict, the district court repudi-
ated these earlier findings by granting judgment in von
Drehle’s favor based on the same Myers-based preclusion
defenses that the court previously had barred. The district
court did not change its initial conclusion that von Drehle’s
delay was unjustified, nor did the court revisit its earlier find-
ing that Georgia-Pacific had been prejudiced by von Drehle’s
delay in asserting the preclusion defenses. Nonetheless, the
district court held that it was "appropriate" to consider von
  9
    See United States v. Smith, 395 F.3d 516, 519 (4th Cir. 2005) ("We are
not limited to evaluation of the grounds offered by the district court to
support its decision, but may affirm on any grounds apparent from the
record."); Ostrzenski v. Seigel, 177 F.3d 245, 253 (4th Cir. 1999) ("[W]e
may affirm the dismissal by the district court on the basis of any ground
supported by the record even if it is not the basis relied upon by the district
court."). Notably, von Drehle spent four paragraphs discussing Myers in
the statement of facts section of its opening brief in the initial appeal, yet
failed to argue that the Myers decision should be dispositive of the out-
come of Georgia-Pacific’s claims against von Drehle.
14       GEORGIA PACIFIC CONSUMER v.        VON   DREHLE CORP.
Drehle’s preclusion defenses post-trial because von Drehle
"promptly alerted the [c]ourt to the holding by the Northern
District of Ohio" in the Four-U case.

   We conclude that the district court acted in an "arbitrary
manner," and, thus, abused its discretion, in relying on the
Four-U decision to "revive" the preclusion defenses that sub-
stantively were based on Myers. See Nicholson, 676 F.3d at
383. The district court effectively used the Four-U decision
as a "strawman" to consider belatedly the preclusive effect of
Myers. Referencing the Myers decision, the district court held
"that a preclusion defense based on the earlier judgment
entered in the Western District of Arkansas, which was
affirmed by the Eighth Circuit Court of Appeals and held to
be preclusive in the Northern District of Ohio, is justified."10
856 F. Supp. 2d at 757 (emphasis added).

   The Four-U decision, however, did not address the merits
of the trademark claim, as that court did not consider Georgia-
Pacific’s evidence in relation to the "likelihood of confusion"
standard applicable in the Sixth Circuit. Instead, Four-U was
decided in the defendant distributor’s favor based solely on an
application of the issue preclusion doctrine relying on Myers.
See Four-U, 821 F. Supp. 2d at 952-55. Thus, contrary to von
Drehle’s contention, the Four-U decision did not have any
preclusive effect independent of the Myers decision, and did
not provide a separate basis for timely assertion of the preclu-
sion defenses.

   For purposes of the present appeal, it is not necessary that
we determine the precise point at which von Drehle waived
the preclusion defenses, because it is readily apparent that
those defenses were no longer available to von Drehle when
it first raised them more than 480 days after the Myers judg-
  10
     We reject as unfounded, therefore, von Drehle’s argument that the dis-
trict court’s substantive analysis of the preclusion defenses in this case
was informed by the Four-U decision.
         GEORGIA PACIFIC CONSUMER v.       VON   DREHLE CORP.         15
ment was issued. See Arizona, 530 U.S. at 410 (prohibiting
party from asserting preclusion defense that became available
earlier during the pendency of the litigation but was not
timely raised, and rejecting "the notion that a party may wake
up because a ‘light finally dawned,’ years after the first
opportunity to raise a defense" arose).

                                   B.

   We next consider von Drehle’s argument that, irrespective
of any waiver on its part, the district court properly consid-
ered the preclusion defenses sua sponte. A court may raise sua
sponte an affirmative defense based on preclusion only in
"special circumstances." Arizona, 530 U.S. at 412, quoted in
Eriline Co. S.A. v. Johnson, 440 F.3d 648, 655 (4th Cir.
2006).

   In Arizona, the Supreme Court identified one such "special
circumstance" as occurring when "a court is on notice that it
has previously decided the issue presented" in another case
and, by raising the issue on its own motion in a different case,
thereby may avoid "unnecessary judicial waste."11 530 U.S. at
412 (citation omitted). However, that circumstance plainly
was not present here, and von Drehle has not identified any
other "special circumstance" justifying the district court’s
unusual action.

  Indeed, this case was particularly ill-suited for sua sponte
consideration of preclusion defenses that were known long
before trial, given that the issue of trademark infringement
  11
     See United States v. Mitchell, 518 F.3d 740, 750-51 (10th Cir. 2008)
(discussing Arizona and holding that actions should not be dismissed sua
sponte "when judicial resources and administration are not implicated");
Headwaters Inc. v. U.S. Forest Serv., 399 F.3d 1047, 1054 (9th Cir. 2005)
(stating that "special circumstances" are present if the court’s records
"show that a previous action covering the same subject matter and parties
ha[s] been dismissed") (emphasis in original) (internal quotation marks
and citation omitted).
16        GEORGIA PACIFIC CONSUMER v.         VON   DREHLE CORP.
already had been decided by the jury. Thus, the district court’s
sua sponte consideration of the preclusion defenses actually
wasted judicial resources, rather than sparing them. Cf. id.
(observing that "avoidance of unnecessary judicial waste" is
one of the policies underlying preclusion-based defenses)
(citation omitted).12 Accordingly, we conclude that the district
court erred in alternatively considering the preclusion
defenses sua sponte.13

                                     III.

   For these reasons, we conclude that: (1) von Drehle waived
its preclusion defenses purportedly arising from the Myers
judgment by failing to raise them in a timely manner; (2) the
Four-U decision did not have any independent, preclusive
effect or otherwise serve to "revive" von Drehle’s waived pre-
clusion defenses, and the district court erred in concluding
  12
      We further observe that von Drehle did not discuss the holding in Ari-
zona in its brief, or otherwise respond substantively to Georgia-Pacific’s
argument that the present record fails to show that there were any special
circumstances justifying the district court’s sua sponte action.
   13
      Although we are not required to reach the issue, we nevertheless note
our concern that the district court acted in contravention of the mandate
rule in considering von Drehle’s preclusion defenses. The mandate rule
requires that the district court "implement both the letter and spirit of the
. . . mandate, taking into account [our] opinion and the circumstances it
embraces." United States v. Bell, 5 F.3d 64, 66 (4th Cir. 1993) (citation
and internal quotation marks omitted). In the context of this case, the man-
date rule required that the district court allow the jury to make the ultimate
determination whether Georgia-Pacific could establish that von Drehle
infringed Georgia-Pacific’s trademarks, absent "very special" circum-
stances that were not present. See id. at 67 (listing the three limited excep-
tions to the mandate rule). The district court, however, took this issue
away from the jury by allowing the Arkansas court’s judgment in Myers
to decide the likelihood of confusion issue in this case. Accordingly, the
district court’s reliance on Myers in this respect was a failure to "imple-
ment both the letter and spirit" of our mandate. See Bell, 5 F.3d at 66. Sep-
arately, the mandate rule also "forecloses litigation of issues decided by
the district court but foregone on appeal or otherwise waived, for example
because they were not raised in the district court." Id. (emphasis added).
         GEORGIA PACIFIC CONSUMER v.        VON   DREHLE CORP.          17
otherwise; (3) the district court abused its discretion by allow-
ing von Drehle to assert its preclusion defenses 16 months
after the substantive basis for those defenses was known to
von Drehle; (4) the district court erred in alternatively consid-
ering, sua sponte, von Drehle’s preclusion defenses.14 Accord-
ingly, we hold that the district court erred in setting aside the
jury verdict and in awarding judgment in favor of von Drehle.
We vacate the district court’s judgment and remand this mat-
ter to the district court, with the specific instruction that the
district court reinstate the jury verdict in favor of Georgia-
Pacific and consider Georgia-Pacific’s requests for injunctive
and other appropriate relief.

                                     VACATED AND REMANDED




  14
     Based on our holding that von Drehle waived its preclusion defenses
by failing to assert them in a timely manner, and that the district court
abused its discretion in considering those defenses, both sua sponte and as
raised by von Drehle, we do not reach the parties’ additional arguments
regarding the merits of the preclusion defenses.